     Case 8:20-cv-01203-AAS Document 29 Filed 07/20/21 Page 1 of 3 PageID 781




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

DEBORAH A. STEPHEY,

        Plaintiff,
v.                                                     Case No. 8:20-cv-1203-AAS

KILOLO KIJAKAZI,1
Acting Commissioner of Social
Security Administration,

      Defendant.
______________________________________/

                                       ORDER

        Deborah Stephey moves for attorney’s fees and costs under the Equal

Access to Justice Act (EAJA), 28 U.S.C. Section 2412. (Doc. 28). The

Commissioner does not oppose the motion. (Id. at p. 2). Ms. Stephey requests

$7,267.56 in attorney’s fees. The EAJA permits awards for reasonable

attorney’s fees to a prevailing party against the United States. 28 U.S.C. §

2412.

        A May 6, 2021 order remanded the case to the Commissioner under



1 Kilolo Kijakazi is now the Acting Commissioner of Social Security and is
automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section
205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless of any
change in the person occupying the office of Commissioner of Social Security). No
further action needs to be taken to continue this suit by reason of the last sentence of
section 405(g) of the Social Security Act, 42 U.S.C. § 405(g).
                                            1
  Case 8:20-cv-01203-AAS Document 29 Filed 07/20/21 Page 2 of 3 PageID 782




sentence four of 42 U.S.C. Section 405(g) for further administrative

proceedings. (Doc. 26). The Clerk entered judgment in favor of Ms. Stephey.

(Doc. 27). Ms. Stephey now requests an award of attorney’s fees under the

EAJA. (Doc. 28).

      The Commissioner does not contest the following: Ms. Stephey is the

prevailing party; Ms. Stephey’s net worth was less than $2 million when she

filed her complaint; the Commissioner’s position was not substantially

justified; no special circumstances make an attorney’s fees award unjust; and

Ms. Stephey’s attorney’s fees request is reasonable. A court should grant a

Social Security claimant’s request for attorney’s fees when it is unopposed. See

Jones v. Colvin, No. 8:13-CV-2900-T-33AEP, 2015 WL 7721334 (M.D. Fla. Nov.

30, 2015) (awarding unopposed attorney’s fees request). Thus, Ms. Stephey is

entitled to $7,267.56 in attorney’s fees.

      Attorney’s fees awarded to a claimant under the EAJA can be offset to

satisfy the claimant’s pre-existing debt to the United States. Astrue v. Ratliff,

560 U.S. 586, 589 (2010). Following this order, the United States Department

of the Treasury will determine whether Ms. Stephey owes a debt to the United

States. Ms. Stephey assigned her rights to EAJA fees to her attorney. (Doc. 28-

1). If Ms. Stephey has no federal debt, the United States will accept her

assignment of EAJA fees and pay the fees directly to counsel.
                                        2
  Case 8:20-cv-01203-AAS Document 29 Filed 07/20/21 Page 3 of 3 PageID 783




     Accordingly, Ms. Stephey’s motion for attorney’s fees under the EAJA

(Doc. 28) is GRANTED. Ms. Stephey is awarded $7,267.56 in attorney’s fees.

     ORDERED in Tampa, Florida on July 20, 2021.




                                     3
